Case 2:20-cv-02424-JDT-cgc Document 38 Filed 04/13/21 Page 1 of 3               PageID 187




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           WESTERN DIVISION


WENDOLYN LEE,                                 )
                                              )
       Plaintiff,                             )
                                              )
VS.                                           )          No. 20-2424-JDT-cgc
                                              )
CHRIS CRAFT, ETAL.,                           )
                                              )
       Defendants.                            )


                     ORDER DENYING MOTION TO RECONSIDER


       Wendolyn Lee, a prisoner acting pro se, filed a civil complaint, several amended

complaints, and numerous letters reiterating his claims. On March 10, 2021, the Court

dismissed the entire case for failure to state a claim pursuant to 28 U.S.C.

§§ 1915(e)(2)(B)(ii) and 1915A(b)(1) and entered judgment. (ECF Nos. 34 & 35.) On

March 25, 2021, Lee filed a motion to reconsider that dismissal. (ECF No. 36.) He also

filed a letter on April 7, 2021, asserting his intent to “keep fighting” for his rights. (ECF

No. 37.) The Court construes the motion to reconsider as a motion to alter or amend the

judgment under Federal Rule of Civil Procedure 59(e) and/or a motion for relief from the

order of dismissal and judgment under Federal Rule of Civil Procedure 60(b).

       The purpose of Rule 59(e) is to allow a district court to correct its own mistakes.

White v. New Hampshire Dep’t of Emp’t Sec., 455 U.S. 445, 450 (1982). The Rule “allows

for reconsideration; it does not permit parties to effectively re-argue a case.” Howard v.
Case 2:20-cv-02424-JDT-cgc Document 38 Filed 04/13/21 Page 2 of 3                PageID 188




United States, 533 F.3d 472, 475 (6th Cir. 2008) (citation and internal quotation marks

omitted). A court may alter or amend its judgment under Rule 59(e) because of an

intervening change in the controlling law, newly discovered evidence, or to correct a clear

error of law or prevent a manifest injustice. See Betts v. Costco Wholesale Corp., 558 F.3d

461, 474 (6th Cir. 2009); Henderson v. Walled Lake Consol. Sch., 469 F.3d 470, 406 (6th

Cir. 2006).

       Pursuant to Rule 60(b), the Court is authorized to grant relief “from a final judgment,

order, or proceeding” for any of five specified reasons, one of which is “mistake,” or for

“any other reason that justifies relief.” The Rule “is intended to provide relief in only two

situations: (1) when a party has made an excusable mistake or an attorney has acted without

authority, or (2) when the judge has made a substantive mistake of law or fact in the final

judgment or order.” United States v. Reyes, 307 F.3d 451, 455 (6th Cir. 2002) (citing

Cacevic v. City of Hazel Park, 226 F.3d 483, 490 (6th Cir. 2000)). “Relief under Rule

60(b) is circumscribed by public policy favoring finality of judgments and termination of

litigation.” Blue Diamond Coal Co. v. Trs. of UMWA Combined Benefit Fund, 249 F.3d

519, 524 (6th Cir. 2001). It is not intended to allow relief from judgment merely because

a litigant is unhappy with the outcome. See Jinks v. AlliedSignal, Inc., 250 F.3d 381, 385

(6th Cir. 2001).

       In Lee’s motion to reconsider he merely repeats the allegations he has made in

several cases: namely, that his arrest in Louisiana constituted a kidnapping because he

committed no crime in Tennessee; therefore, the Shelby County Criminal Court does not

have any jurisdiction over him and the criminal proceedings brought against him are the

                                              2
Case 2:20-cv-02424-JDT-cgc Document 38 Filed 04/13/21 Page 3 of 3            PageID 189




result of fraud and conspiracy by the Defendants. There is nothing in the motion that

persuades the Court the order of dismissal and judgment in this case should be set aside.

The motion to reconsider therefore is DENIED.

IT IS SO ORDERED.
                                                 s/ James D. Todd
                                                JAMES D. TODD
                                                UNITED STATES DISTRICT JUDGE




                                           3
